920 F.2d 934
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Danny Dean YOST, Plaintiff-Appellant,v.Steven SMITH, Warden, Jon Meiner, Tina Adair, Defendants-Appellees.
No. 90-6442.
United States Court of Appeals, Sixth Circuit.
Dec. 12, 1990.

Before BOYCE F. MARTIN, Jr. and DAVID A. NELSON, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the documents before the court indicates that the district court entered an order on November 7, 1990, denying plaintiff's motion to deny the defendants' motion for summary judgment and directed that plaintiff respond to the motion for summary judgment on or before November 28, 1990.  Plaintiff appealed that order.


3
The order denying summary judgment is not appealable.   Huron Valley Hosp., Inc. v. City of Pontiac, 792 F.2d 563, 566 (6th Cir.), cert. denied, 479 U.S. 885 (1986);  McSurely v. McClellan, 697 F.2d 309, 315 (D.C.Cir.1982) (per curiam).


4
It is ORDERED that the appeal be, and it hereby is, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.